..
           _-...                          ._
 f’        .                          .                .          .-
                                          .
               -_         ..
                                              :.
                -*        -.
                                              1,                                      _.-
                  .                                                                              ..
          _-..        .:.. .._-       .. .. .              ‘..I
                                                                                                                                                               .                      ::
                                                                               . .
          ;-. .
            : ..
                 ..                       bFFICE                                      OF THE ATTbRhcEY                                GENERAL     OF TEXAS

:                     .            ,_.-                                .                                                  AUSI-IN
I.*                       .        .                   ‘~                                                                                               ._
.!                                                      .                  :
~..,roC uhtw                                       .                                                                 ..                      Fabqiary    24;       1938
.2-Z-----~
.f       .:....                      ._                        .’                                              . .         _: ..                   :
        . ..’

                          Honor&b&e Tj.Lee OiDguiel                                                                                      .               -
?                         Governor of Tems     '
2.                        Austin,                              .‘l‘ellas                                      :’     . :
1 .-
                                                                :        .                            .                                            A.
           . ;Doar Governor:                                                                              .
1     .                   ..
.         --.                  ’                                                 .-                   .
                                      .
                                                *          .
I’                 ..’                                                     -                .e
                    ,’
                          ..’                                                               :



                                                                                                                                                                                     . .

               -           or~aumros                                                  Dr. H. E. I%!




                                                                                                                                                                                           .



                                                                                                                                                                                 .
                                                                                                                                    House mixo.      373, appiov-               .
                                                                                                                                   r.y 7, 193s, itna effeotive on'
                                                                                                                      c 'freefiGal. lanas are with-
                                                                                                                                       Zlateof said
                                                                                                               expirationof ninety days.fro?n the
                                                                                                              Eegular Sosoioq of the Pqrty-sixth

                                           view of this nit, it is &en that this Xand
                              in riotonly sot sxzbjeotto sale to the Grd%ed States but
                              is not subject.to slh CG any phlon. %k? Legfshturo
                              probably thought that auring the Re(iularzW3sion (STthe
                              present Le@.siaturet.!~e  present lno3.I:ms nil1 be efiemi.eO,
                              adi r~r this i’EF&Gil WiGhdXWi 811 &~hO0l ia!& rXG3: sale
                              to mait furthor aotio2 by the Le&Aatnxe.       h.nydiscus-,
                                                                       .

                                                                                                                                                           _-             ..'
                                                                                                                                                        ...--
  :           ;                _.y
               .       .
                   -
  .     - 8*0x vm ni&t m&2 of the pcmer to       any 0r this haa        3211            .   .-
       _ to the mite& Statu3, ir nna Am    the Leg5.al.ature
                                                           aoco
         : 0s     not dc.so;rothing
                                  vtithrofewnce to the y~eseat
                                       eoeoes                                                    :
       1. land Laws, d.11 be pumly accae~dc.
      :...' ._




; l *_...
         - .
          .
          - .
.‘P. . .                                                     .
                                                             .
:   .-.,.
     . . .;
     :     -_                                                ._
                       .- .                                   .*




                                                                               ‘.   .




                   ..              -..     .         .
                                   .   . .
          :

                           .            .’
                                   .
                                                                                             . .
                                                                                                     i
      :
              .                                 :_
              .                .
                                                                                                     !
                                                         :

  .




                           .
                       .           .



                                                                   _.